DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
The following informalities are objected to because:  
Claim 1, line 9 recites “a housing structure” and should recite “the housing structure”;
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the figures are required to show the recited claim recitations: 
Claim 1 – 
at least one wind sensor disposed in the housing structure, 
at least one actuator disposed in the housing structure, 
the at least one turbine blade assembly disposed in the housing structure comprises a plurality of wind turbine blades arranged radially around a vertical axis of the building structure in the housing structure.
Claim 2 – wherein the plurality of wind vanes is peripherally disposed around a housing structure periphery of the housing structure.
Claim 3 –  
wherein the wind funnel intake ring is peripherally disposed around a housing structure periphery of the housing structure, 
wherein the wind funnel intake ring comprises a funnel portion and a tail portion
wherein the funnel portion comprises a funnel opening corresponding to the first side and the tail portion comprises a tail opening corresponding to the second side, 
wherein the plurality of wind directing states corresponds to a plurality of funnel intake ring positions about the vertical axis.
Claim 4 – 
wherein the wind funnel intake ring comprises a slidable door disposed in the funnel portion of the wind funnel intake ring, 
wherein the slidable door is slidable between a plurality of sliding positions for operably closing the funnel opening.
Claim 5 – 
wherein the turbine blade assembly comprises a plurality of support rails disposed in the housing structure, 
wherein the plurality of support rails is configured for supporting the plurality of wind turbine blades, 
wherein the plurality of support rails forms a plurality of tracks, wherein the plurality of wind turbine blades contactably moves on the plurality of tracks based on the rotating.
Claim 7 – battery assembly wherein the at least one battery is removably disposed in the at least one housing structure,
Claim 8 – comprising at least one sensor disposed in the housing structure.
Claim 9 – 
further comprising at least one power production generator assembly disposed in the at least one housing structure, wherein a power production generator assembly of the at least one power production generator assembly disposed in the housing structure comprises:
two rotor assemblies comprising a top rotor assembly and a bottom rotor assembly, 
wherein the top rotor assembly comprises a top rotor platform and a plurality of top rotor magnets disposed on a first surface of the top rotor platform, 
wherein the bottom rotor assembly comprises a bottom rotor platform and a plurality of bottom rotor magnets disposed on a second surface of the bottom rotor platform, 
Claim 12 – further comprising at least one velocity sensor disposed on the turbine blade assembly.
Claim 14 – The wind-based power plant system of claim 1 further comprising a turbine velocity control system disposed in the at least one housing structure, 
Claim 15 – further comprising at least one environment sensor disposed in the housing structure,
Claim 17 is similarly objected to Claim 1.
Claim 18 is similarly objected to Claim 2.
Claim 19 is similarly objected to Claim 3.
Claim 20 is similarly objected to Claim 4.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “predetermined range & a sixth command” in claim 8 are relative term which renders the claim indefinite. The term “predetermined range & a sixth command” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “predetermined range & a second command” in claim 13 are relative term which renders the claim indefinite. The term “predetermined range & a second command” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “first velocity data, predetermined range & third command” in claim 14 are relative term which renders the claim indefinite. The term “first velocity data, predetermined range & third command” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “fourth command” in claim 15 is a relative term which renders the claim indefinite. The term “fourth command” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “wind directing states & fifth command” in claim 16 are relative term which renders the claim indefinite. The term “wind directing states & fifth command” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8 & 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allaei (US 2015/0152849).
Regarding Claim 1, Allaei discloses a wind-based power plant system for providing an electrical power [A wind-energy conversion system includes a wind-delivery system configured to accelerate wind, an energy extractor configured to output energy] to an electrical load [The electrical power may be delivered to a storage battery, directly to an electrical load, and/or to a power grid], the wind-based power plant system (Abstract, ¶ [0022]) comprising: 
a building structure [1000] vertically erectable on a surface, wherein the building structure comprises at least one housing structure [1000 is shown with “at least one housing structure”], wherein the at least one housing structure is vertically stacked for forming the building structure (FIG. 10); 
at least one wind directing assembly [1022] disposed in the at least one housing structure [“housing structure” for 1000] (FIG. 10), 
wherein a wind directing assembly of the at least one wind directing assembly [1022] disposed in a housing structure of the at least one housing structure is configured for allowing entering of wind in the housing structure from a first side of the housing structure [1022 is configured to “allow wind entering in the housing structure from a first side of the housing structure”] (FIG. 10), 
wherein the wind directing assembly [1022] is configured for allowing exiting of the wind from a second side of the housing structure [1022 is “diverged” and exits by the reference 1000 shown in FIG. 10] (FIG. 10, ¶ [0081]), 
wherein the wind directing assembly is configured for at least one of controlling and creating a flow of the wind based on at least one of the allowing entering of the wind and the allowing exiting of the wind, wherein the wind directing assembly is transitionable between a plurality of wind directing states of the wind directing assembly for the at least one of the allowing entering of the wind and the allowing exiting of the wind [Actuators 186 may be coupled to (e.g., in direct physical contact with an outer surface of) nozzle 1022 and/or to (e.g., in direct physical contact with an outer surface of) nozzle 1024. These actuators 186 may be communicatively coupled (e.g., electrically by wires or wirelessly) to a controller, such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7)] (¶ [0082]), wherein the wind directing assembly comprises: 
at least one wind sensor disposed in the housing structure, wherein the at least one wind sensor is configured for generating at least one wind data based on at least one of a direction of the wind and a velocity of the wind associated with the housing structure [a wireless signal, etc.) from the controller that is based on the prevailing wind speed external to wind-energy conversion system 1005, the flow velocity within wind-energy conversion system 1005, such as sensed by a sensor in ducts 125 or in energy-extraction sections 115 (e.g., sensor 250 shown in FIGS. 2, 5, and 6 and described above in conjunction with FIGS. 1-7), and/or the power output by energy-extraction sections 115 1 and 115 2.] (¶ [0082]); 
a processing device communicatively coupled with the at least one wind sensor [a wireless signal, etc.) from the controller that is based on the prevailing wind speed external to wind-energy conversion system 1005, the flow velocity within wind-energy conversion system 1005, such as sensed by a sensor in ducts 125 or in energy-extraction sections 115 (e.g., sensor 250 shown in FIGS. 2, 5, and 6 and described above in conjunction with FIGS. 1-7), and/or the power output by energy-extraction sections 115 1 and 115 2.] (¶ [0082]), wherein the processing device is configured for: 
analyzing the at least one wind data [a wireless signal, etc.) from the controller that is based on the prevailing wind speed] (¶ [0082]); and 
generating a command based on the analyzing [such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7), so that the actuators 186 can adjust the size and/or shape of nozzle 1022 and/or the size and/or shape of nozzle 1024 by exerting forces (e.g., directly) on the outer surface of nozzle 1022 and/or on the outer surface of nozzle 1024 in response to receiving a signal (e.g., an electrical signal over wires, a wireless signal, etc.) from the controller that is based on the prevailing wind speed external to wind-energy conversion system 1005, the flow velocity within wind-energy conversion system 1005, such as sensed by a sensor in ducts 125] ([0082]); and 

at least one actuator disposed in the housing structure, wherein the at least one actuator is operationally coupled with the wind directing assembly, wherein the at least one actuator is communicatively coupled with the processing device, wherein the at least one actuator is configured for transitioning the wind directing assembly between the plurality of wind directing states of the wind directing assembly based on the command [such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7), so that the actuators 186 can adjust the size and/or shape of nozzle 1022 and/or the size and/or shape of nozzle 1024 by exerting forces (e.g., directly) on the outer surface of nozzle 1022 and/or on the outer surface of nozzle 1024 in response to receiving a signal (e.g., an electrical signal over wires, a wireless signal, etc.) from the controller that is based on the prevailing wind speed external to wind-energy conversion system 1005, the flow velocity within wind-energy conversion system 1005, such as sensed by a sensor in ducts 125] ([0082]); 
at least one turbine blade assembly disposed in the at least one housing structure, wherein a turbine blade assembly of the at least one turbine blade assembly disposed in the housing structure comprises a plurality of wind turbine blades arranged radially around a vertical axis of the building structure in the housing structure, wherein the plurality of wind turbine blades is configured for intercepting the flow of the wind, wherein the plurality of wind turbine blades is configured for rotating around the vertical axis based on the intercepting [For some embodiments, wind-energy conversion system 1105 may include a wind-delivery system 1110 that is fluidly coupled to an energy-extraction section 115, where energy-extraction section 115 may be as discussed above in conjunction with FIGS. 2, 5, and 6. For example, the energy-extraction section 115 of wind-energy conversion system 1105 may include one or more turbines 210] (¶ [0093]); and 
at least one electrical generator disposed in the at least one housing structure, wherein the at least one electrical generator is mechanically coupled with the at least one turbine blade assembly, wherein an electrical generator of the at least one electrical generator disposed in the housing structure is configured for generating the electrical power based on the rotating, wherein the at least one electrical generator is electrically couplable to the electrical load for providing the electrical power to the electrical load [For example, the energy-extraction section 115 of wind-energy conversion system 1105 may include one or more turbines 210, such as shown in FIGS. 2 and 6, one or more non-rotating vibratory generators 500, such as shown in FIGS. 5 and 6,] (¶ [0093]).
Regarding Claim 2, Allaei discloses the wind-based power plant system of claim 1 [see rejected Claim 1], 
wherein the wind directing assembly comprises a wind vane assembly, wherein the wind vane assembly comprises a plurality of wind vanes [330], wherein the plurality of wind vanes is peripherally disposed around a housing structure periphery of the housing structure, wherein the plurality of wind directing states corresponds to a plurality of vane positions of a wind vane of the plurality of wind vanes about at least one of a horizontal vane axis of the wind vane and a vertical vane axis of the wind vane, wherein the plurality of wind vanes is transitionable between the plurality of vane positions forming a first openably closable opening on the first side and a second openably closable opening on the second side for the allowing entering of the wind and the allowing exiting of the wind (FIG. 3, ¶ [0082]; Actuators 186 may be coupled to (e.g., in direct physical contact with an outer surface of) nozzle 1022 and/or to (e.g., in direct physical contact with an outer surface of) nozzle 1024. These actuators 186 may be communicatively coupled (e.g., electrically by wires or wirelessly) to a controller, such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7)).
Regarding Claim 3, Allaei discloses the wind-based power plant system of claim 1 [see rejected Claim 1], 
wherein the wind directing assembly comprises a wind funnel intake ring [326 is shown as a “wind funnel intake], wherein the wind funnel intake ring is peripherally disposed around a housing structure periphery of the housing structure, wherein the wind funnel intake ring comprises a funnel portion and a tail portion [by 125/127], wherein the funnel portion comprises a funnel opening [the “funnel opening” for air wind] corresponding to the first side and the tail portion [by 125/127] comprises a tail opening [“opening of 127/127] corresponding to the second side, wherein the funnel portion increases the velocity of the wind entering the funnel opening and exiting the tail opening based on a wind tunnel effect, wherein the plurality of wind directing states corresponds to a plurality of funnel intake ring positions [right and left side by 130] about the vertical axis, wherein the wind funnel intake ring is rotatable around the vertical axis for transitioning between the plurality of funnel intake ring positions (FIG. 3, ¶ [0082]; Actuators 186 may be coupled to (e.g., in direct physical contact with an outer surface of) nozzle 1022 and/or to (e.g., in direct physical contact with an outer surface of) nozzle 1024. These actuators 186 may be communicatively coupled (e.g., electrically by wires or wirelessly) to a controller, such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7)).
Regarding Claim 6, Allaei discloses the wind-based power plant system of claim 1 [see rejected Claim 1], further comprising a power storage system electrically coupled with the at least one electrical generator, wherein the power storage system comprises at least one battery, wherein the at least one battery is configured for receiving the electrical power from the at least one electrical generator, wherein the at least one battery stores the electrical power based on the receiving, wherein the electrical power comprises a DC electrical power, wherein the power storage system is electrically couplable to the electrical load for providing the electrical power to the electrical load [The electrical power may be delivered to a storage battery, directly to an electrical load, and/or to a power grid] (¶ [0022]).
Regarding Claim 8, Allaei discloses the wind-based power plant system of claim 6 (see rejected Claim 6) further comprising at least one sensor disposed in the housing structure, wherein the at least one sensor is communicatively coupled with the processing device, wherein the at least one sensor is configured for generating at least one battery data based on a charge level of the at least one battery, wherein the processing device is further configured for: analyzing the at least one battery data based on a predetermined range of the charge level; and generating a sixth command based on the analyzing of the at least one battery data, wherein the at least one actuator is further configured for transitioning the wind directing assembly between the plurality of wind directing states of the wind directing assembly based on the sixth command [the size of exhaust duct 212 in response to controller 190 receiving a signal from sensor 250 indicative of the air/wind velocity sensed by sensor 250] (¶ [0051]).
Regarding Claim 12, Allaei discloses the wind-based power plant system of claim 1 [see rejected Claim 1] further comprising at least one velocity sensor disposed on the turbine blade assembly, wherein the at least one velocity sensor is communicatively coupled with the processing device, wherein the at least one velocity sensor is configured for generating at least one velocity data based on a velocity of the plurality of wind turbine blades, wherein the processing device is further configured for: analyzing the at least one velocity data based on a predetermined range of the velocity of the plurality of wind turbine blades; and generating a first command based on the analyzing of the at least one velocity data, wherein the at least one actuator is further configured for transitioning the wind directing assembly between the plurality of wind directing states based on the first command [from anemometer 192 indicative that the prevailing wind speed external to the wind-energy conversion system is below a certain level, and/or from sensor 250 indicative that the air/wind velocity within the wind-energy conversion system is below a certain level] (¶ [0061]).
Regarding Claim 13, Allaei discloses the wind-based power plant system of claim 1 [see rejected Claim 1], further comprising at least one electrical power measuring device electrically coupled with the electrical generator, wherein the at least one electrical power measuring device is communicatively coupled with the processing device, wherein the at least one electrical power measuring device is configured for generating at least one measurement data based on measuring at least one value of at least one electrical parameter of the electrical power, wherein the processing device is further configured for: analyzing the at least one measurement data based on a predetermined range of the at least one value of the at least one electrical parameter of the electrical power; and generating a second command based on the analyzing of the at least one measurement data, wherein the at least one actuator is further configured for transitioning the wind directing assembly between the plurality of wind directing states of the wind directing assembly based on the second command [In response to receiving the signal indicative of the prevailing wind speed from anemometer 192, the air/wind velocity from sensor 250, and/or the power output from generator 220, controller 190 may send a signal (e.g., an electrical signal over wires, a wireless signal, etc.)] (¶ [0044]).
Regarding Claim 14, Allaei discloses the wind-based power plant system of claim 1 [see rejected Claim 1] further comprising a turbine velocity control system disposed in the at least one housing structure, wherein the turbine velocity control system is coupled with the at least one turbine blade assembly, wherein the turbine velocity control system comprises: at least one first velocity sensor configured for generating at least one first velocity data based on a velocity of the plurality of wind turbine blades; a first processing device communicatively coupled with the at least one first velocity sensor, wherein the first processing device is configured for: analyzing the at least one first velocity data based on a predetermined range of the velocity of the plurality of wind turbine blades; and generating a third command based on the analyzing of the at least one first velocity data; and at least one turbine actuator communicatively coupled with the first processing device, wherein the at least one turbine actuator is operationally coupled with the at least one turbine blade assembly, wherein the at least one turbine actuator is configured for modifying the velocity of the plurality of wind turbine blades based on the third command  [In response to receiving the signal indicative of the prevailing wind speed from anemometer 192, the air/wind velocity from sensor 250, and/or the power output from generator 220, controller 190 may send a signal (e.g., an electrical signal over wires, a wireless signal, etc.)] (¶ [0044]).
Regarding Claim 15, Allaei discloses the wind-based power plant system of claim 1 [see rejected Claim 1], further comprising at least one environment sensor disposed in the housing structure, wherein the at least one environment sensor is communicatively coupled with the processing device, wherein the at least one environment sensor is configured for generating at least one environment data based on an environment of the building structure, wherein the processing device is further configured for: analyzing the at least one environment data; determining at least one environmental condition of the environment based on the analyzing of the at least one environment data; and generating a fourth command based on the determining, wherein the at least one actuator is further configured for transitioning the wind directing assembly between the plurality of wind directing states of the wind directing assembly based on the fourth command [In response to receiving the signal indicative of the prevailing wind speed from anemometer 192, the air/wind velocity from sensor 250, and/or the power output from generator 220, controller 190 may send a signal (e.g., an electrical signal over wires, a wireless signal, etc.)] (¶ [0044]).
Regarding Claim 16, Allaei discloses the wind-based power plant system of claim 1 further comprising at least one measuring device electrically couplable to the electrical load, wherein the at least one measuring device is communicatively coupled with the processing device, wherein the at least one measuring device is configured for: measuring an electrical power demand associated with the electrical load; and generating at least one electrical power demand data based on the measuring, wherein the processing device is further configured for: analyzing the at least one electrical power demand data; and generating a fifth command based on the analyzing of the at least one electrical power demand data, wherein the at least one actuator is further configured for transitioning the wind directing assembly between the plurality of wind directing states of the wind directing assembly based on the fifth command [In response to receiving the signal indicative of the prevailing wind speed from anemometer 192, the air/wind velocity from sensor 250, and/or the power output from generator 220, controller 190 may send a signal (e.g., an electrical signal over wires, a wireless signal, etc.)] (¶ [0044]).
Regarding Claim 17, Allaei discloses a wind-based power plant system for providing an electrical power A wind-energy conversion system includes a wind-delivery system configured to accelerate wind, an energy extractor configured to output energy] to an electrical load [The electrical power may be delivered to a storage battery, directly to an electrical load, and/or to a power grid], the wind-based power plant system (Abstract, ¶ [0022]) comprising: 
a building structure [1000] vertically erectable on a surface, wherein the building structure comprises at least one housing structure [1000 is shown with “at least one housing structure”], wherein the at least one housing structure is vertically stacked for forming the building structure (FIG. 10);
at least one wind directing assembly [1022] disposed in the at least one housing structure [“housing structure” for 1000] (FIG. 10), 
wherein a wind directing assembly of the at least one wind directing assembly [1022] disposed in a housing structure of the at least one housing structure is configured for allowing entering of wind in the housing structure from a first side of the housing structure [1022 is configured to “allow wind entering in the housing structure from a first side of the housing structure”] (FIG. 10),
wherein the wind directing assembly [1022] is configured for allowing exiting of the wind from a second side of the housing structure [1022 is “diverged” and exits by the reference 1000 shown in FIG. 10] (FIG. 10, ¶ [0081]), 
wherein the wind directing assembly is configured for at least one of controlling and creating a flow of the wind based on at least one of the allowing entering of the wind and the allowing exiting of the wind, 
wherein the wind directing assembly is transitionable between a plurality of wind directing states of the wind directing assembly for the at least one of the allowing entering of the wind and the allowing exiting of the wind, wherein the wind directing assembly comprises: at least one wind sensor disposed in the housing structure, wherein the at least one wind sensor is configured for generating at least one wind data based on at least one of a direction of the wind and a velocity of the wind associated with the housing structure; 
a processing device communicatively coupled with the at least one wind sensor [a wireless signal, etc.) from the controller that is based on the prevailing wind speed external to wind-energy conversion system 1005, the flow velocity within wind-energy conversion system 1005, such as sensed by a sensor in ducts 125 or in energy-extraction sections 115 (e.g., sensor 250 shown in FIGS. 2, 5, and 6 and described above in conjunction with FIGS. 1-7), and/or the power output by energy-extraction sections 115 1 and 115 2.] (¶ [0082]), wherein the processing device is configured for: 
analyzing the at least one wind data [a wireless signal, etc.) from the controller that is based on the prevailing wind speed] (¶ [0082]); and 
generating a command based on the analyzing [such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7), so that the actuators 186 can adjust the size and/or shape of nozzle 1022 and/or the size and/or shape of nozzle 1024 by exerting forces (e.g., directly) on the outer surface of nozzle 1022 and/or on the outer surface of nozzle 1024 in response to receiving a signal (e.g., an electrical signal over wires, a wireless signal, etc.) from the controller that is based on the prevailing wind speed external to wind-energy conversion system 1005, the flow velocity within wind-energy conversion system 1005, such as sensed by a sensor in ducts 125] ([0082]); and 
at least one actuator disposed in the housing structure, wherein the at least one actuator is operationally coupled with the wind directing assembly, wherein the at least one actuator is communicatively coupled with the processing device, wherein the at least one actuator is configured for transitioning the wind directing assembly between the plurality of wind directing states of the wind directing assembly based on the command [such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7), so that the actuators 186 can adjust the size and/or shape of nozzle 1022 and/or the size and/or shape of nozzle 1024 by exerting forces (e.g., directly) on the outer surface of nozzle 1022 and/or on the outer surface of nozzle 1024 in response to receiving a signal (e.g., an electrical signal over wires, a wireless signal, etc.) from the controller that is based on the prevailing wind speed external to wind-energy conversion system 1005, the flow velocity within wind-energy conversion system 1005, such as sensed by a sensor in ducts 125] ([0082]); 
at least one turbine blade assembly disposed in the at least one housing structure, wherein a turbine blade assembly of the at least one turbine blade assembly disposed in the housing structure comprises a plurality of wind turbine blades arranged radially around a vertical axis of the building structure in the housing structure, wherein the plurality of wind turbine blades is configured for intercepting the flow of the wind, wherein the plurality of wind turbine blades is configured for rotating around the vertical axis based on the intercepting [For some embodiments, wind-energy conversion system 1105 may include a wind-delivery system 1110 that is fluidly coupled to an energy-extraction section 115, where energy-extraction section 115 may be as discussed above in conjunction with FIGS. 2, 5, and 6. For example, the energy-extraction section 115 of wind-energy conversion system 1105 may include one or more turbines 210] (¶ [0093]); 
at least one electrical generator disposed in the at least one housing structure, wherein the at least one electrical generator is mechanically coupled with the at least one turbine blade assembly, wherein an electrical generator of the at least one electrical generator disposed in the housing structure is configured for generating the electrical power based on the rotating, wherein the at least one electrical generator is electrically couplable to the electrical load for providing the electrical power to the electrical load [For example, the energy-extraction section 115 of wind-energy conversion system 1105 may include one or more turbines 210, such as shown in FIGS. 2 and 6, one or more non-rotating vibratory generators 500, such as shown in FIGS. 5 and 6,] (¶ [0093]); and 
a power storage system electrically coupled with the at least one electrical generator, wherein the power storage system comprises at least one battery, wherein the at least one battery is configured for receiving the electrical power from the at least one electrical generator, wherein the at least one battery stores the electrical power based on the receiving, wherein the electrical power comprises a DC electrical power, wherein the power storage system is electrically couplable to the electrical load for providing the electrical power to the electrical load [The electrical power may be delivered to a storage battery, directly to an electrical load, and/or to a power grid] (¶ [0022])..
Regarding Claim 18, Allaei the wind-based power plant system of claim 17, wherein the wind directing assembly comprises a wind vane assembly, wherein the wind vane assembly comprises a plurality of wind vanes, wherein the plurality of wind vanes is peripherally disposed around a housing structure periphery of the housing structure, wherein the plurality of wind directing states corresponds to a plurality of vane positions of a wind vane of the plurality of wind vanes about at least one of a horizontal vane axis of the wind vane and a vertical vane axis of the wind vane, wherein the plurality of wind vanes is transitionable between the plurality of vane positions forming a first openably closable opening on the first side and a second opneably closable opening on the second side for the allowing entering of the wind and the allowing exiting of the wind (FIG. 3, ¶ [0082]; Actuators 186 may be coupled to (e.g., in direct physical contact with an outer surface of) nozzle 1022 and/or to (e.g., in direct physical contact with an outer surface of) nozzle 1024. These actuators 186 may be communicatively coupled (e.g., electrically by wires or wirelessly) to a controller, such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7),).
Regarding Claim 19, Allaei discloses the wind-based power plant system of claim 17 [see rejected Claim 17], 
wherein the wind directing assembly comprises a wind funnel intake ring, wherein the wind funnel intake ring is peripherally disposed around a housing structure periphery of the housing structure, wherein the wind funnel intake ring comprises a funnel portion and a tail portion, wherein the funnel portion comprises a funnel opening corresponding to the first side and the tail portion comprises a tail opening corresponding to the second side, wherein the funnel portion increases the velocity of the wind entering the funnel opening and exiting the tail opening based on a wind tunnel effect, wherein the plurality of wind directing states corresponds to a plurality of funnel intake ring positions about the vertical axis, wherein the wind funnel intake ring is rotatable around the vertical axis for transitioning between the plurality of funnel intake ring positions (FIG. 3, ¶ [0082]; Actuators 186 may be coupled to (e.g., in direct physical contact with an outer surface of) nozzle 1022 and/or to (e.g., in direct physical contact with an outer surface of) nozzle 1024. These actuators 186 may be communicatively coupled (e.g., electrically by wires or wirelessly) to a controller, such as controller 190 described above in conjunction with FIGS. 1-4 or controller 560 (FIGS. 5-7)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allaei (US 2015/0152849).
Regarding Claim 7, Allaei discloses the wind-based power plant system of claim 6 [see rejected Claim 6], 
wherein the power storage system comprises at least one battery charging assembly [The electrical power may be delivered to a storage battery, directly to an electrical load, and/or to a power grid] (¶ [0022]). 
A POSITA would recognize “the at least one battery is removably disposed in the at least one housing structure, wherein the at least one battery charging assembly is configured for detachably connecting the at least one battery to the at least one electrical generator, wherein the at least one battery charging assembly transitions between a connected state and a disconnected state based on the detachably connecting, wherein the at least one battery receives the electrical power in the connected state, wherein the at least one battery does not receive the electrical power in the disconnected state” is well known in the art, meaning that the charging assembly can be removed and reinstalled. 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the clamed invention for the at least one battery charging assembly to be capable to be “removably disposed in the at least one housing structure, wherein the at least one battery charging assembly is configured for detachably connecting the at least one battery to the at least one electrical generator, wherein the at least one battery charging assembly transitions between a connected state and a disconnected state based on the detachably connecting, wherein the at least one battery receives the electrical power in the connected state, wherein the at least one battery does not receive the electrical power in the disconnected state” is well known in the art, meaning that the charging assembly can be removed and reinstalled”. One would be motivated to do to repair or provide maintenance the system when necessary.
Regarding Claim 20, Allaei discloses the wind-based power plant system of claim 17 [see rejected Claim 17],
wherein the power storage system comprises at least one battery charging assembly [The electrical power may be delivered to a storage battery, directly to an electrical load, and/or to a power grid] (¶ [0022]). 
wherein the at least one battery is removably disposed in the at least one housing structure, wherein the at least one battery charging assembly is configured for detachably connecting the at least one battery to the at least one electrical generator, wherein the at least one battery charging assembly transitions between a connected state and a disconnected state based on the detachably connecting, wherein the at least one battery receives the electrical power in the connected state, wherein the at least one battery does not receive the electrical power in the disconnected state.
A POSITA would recognize “wherein the at least one battery is removably disposed in the at least one housing structure, wherein the at least one battery charging assembly is configured for detachably connecting the at least one battery to the at least one electrical generator, wherein the at least one battery charging assembly transitions between a connected state and a disconnected state based on the detachably connecting, wherein the at least one battery receives the electrical power in the connected state, wherein the at least one battery does not receive the electrical power in the disconnected state” is well known in the art, meaning that the charging assembly can be removed and reinstalled. 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the clamed invention for the at least one battery charging assembly to be capable to be “removably disposed in the at least one housing structure, wherein the at least one battery charging assembly is configured for detachably connecting the at least one battery to the at least one electrical generator, wherein the at least one battery charging assembly transitions between a connected state and a disconnected state based on the detachably connecting, wherein the at least one battery receives the electrical power in the connected state, wherein the at least one battery does not receive the electrical power in the disconnected state”. One would be motivated to do to repair or provide maintenance the system when necessary.
Allowable Subject Matter
Claims 4-5 & 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832